         Case 1:20-cv-00103-PGG-SN Document 7 Filed 07/07/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                      7/7/2020


ROY OLSEN,

                                            Plaintiff,                 20-CV-00103 (PGG)(SN)

                          -against-                                             ORDER

THE SHERRY NETHERLAND, INC., et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        Plaintiff, proceeding pro se, filed the Complaint commencing this action on January 6,

2020. On February 3, 2020, the Honorable Paul G. Gardephe issued an order of service, directing

Plaintiff to serve the summons and complaint on each defendant within 90 days of the issuance

of the summonses. The Clerk’s Office issued the summonses and mailed an information package

to Plaintiff on February 5, 2020. The Court notified Plaintiff that failure to serve the defendants

or request an extension of time to do so may result in dismissal of Plaintiff’s claims under Rules

4 and 41 of the Federal Rules of Civil Procedure for failure to prosecute. To date, Plaintiff has

not filed proof of service and no defendants have appeared.

        Plaintiff is directed to file a letter with the Court by no later than Monday, July 20, 2020,

informing the Court of the status of this case. Failure to demonstrate good cause for the delay in

prosecuting this case may result in dismissal of the action.

        In light of the current global health crisis, parties proceeding pro se are encouraged to

submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se parties who

are unable to use email may submit documents by regular mail or in person at the drop box
        Case 1:20-cv-00103-PGG-SN Document 7 Filed 07/07/20 Page 2 of 2



located at the U.S. Courthouses in Manhattan (500 Pearl Street) and White Plains (300

Quarropas Street). For more information, including instructions on this new email service for pro

se parties, please visit the Court’s website at nysd.uscourts.gov/prose.

                                              CONCLUSION

        Plaintiff’s letter to the Court stating why this action should not be dismissed for failure to

prosecute is due July 20, 2020. The Clerk of Court is respectfully requested to mail a copy of this

order to the pro se Plaintiff.

SO ORDERED.



DATED:          July 7, 2020
                New York, New York




                                                  2
